                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 1 of 15 Page ID #:796




                                                          1
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8                       UNITED STATES DISTRICT COURT
                                                          9                     CENTRAL DISTRICT OF CALIFORNIA
                                                          10
                                                          11 BRIDGET MCCARTHY, individually          Case No.: 2:20-CV-04668-SB-JEM
                                                             and on behalf of all others similarly
                                                          12 situated,                               [Assigned to the Hon. Stanley
                       400 South Hope Street, 8th Floor




                                                                                                     Blumenfeld, Jr.]
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                    Plaintiff,           [Assigned to Magistrate:
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                                     Hon. John E. McDermott]
                                                          14           v.
                                                                                                     STIPULATED PROTECTIVE
                                                          15 LOYOLA MARYMOUNT                        ORDER
                                                             UNIVERSITY,
                                                          16
                                                                                                     Action Filed:    May 26, 2020
                                                          17                    Defendant.           Trial Date:      TBD
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                              -1-
                                                                                 STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 2 of 15 Page ID #:797




                                                          1    1.     A. PURPOSES AND LIMITATIONS
                                                          2           Discovery in this action is likely to involve production of confidential,
                                                          3    proprietary, or private information for which special protection from public
                                                          4    disclosure and from use for any purpose other than prosecuting this litigation may be
                                                          5    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                          6    the following Stipulated Protective Order. The parties acknowledge that this Order
                                                          7    does not confer blanket protections on all disclosures or responses to discovery and
                                                          8    that the protection it affords from public disclosure and use extends only to the
                                                          9    limited information or items that are entitled to confidential treatment under the
                                                          10 applicable legal principles. The parties further acknowledge, as set forth in Section
                                                          11 12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                          12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 that must be followed and the standards that will be applied when a party seeks
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 permission from the court to file material under seal.
                                                          15        B. GOOD CAUSE STATEMENT
                                                          16          This action is likely to involve student, financial, technical and/or proprietary
                                                          17 information for which special protection from public disclosure and from use for any
                                                          18 purpose other than prosecution of this action is warranted. Such confidential and
                                                          19 proprietary materials and information consist of, among other things, student
                                                          20 information subject to the Family Education Rights and Privacy Act, 20 U.S.C. §
                                                          21 1232g, 34 CFR Part 99 (“FERPA”), confidential business or financial information,
                                                          22 information regarding confidential business practices, other confidential commercial
                                                          23 information (including information implicating privacy rights of third parties),
                                                          24 information otherwise generally unavailable to the public, or which may be
                                                          25 privileged or otherwise protected from disclosure under state or federal statutes, court
                                                          26 rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                          27 information, to facilitate the prompt resolution of disputes over confidentiality of
                                                          28 discovery materials, to adequately protect information the parties are entitled to keep
                                                                                                 -2-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 3 of 15 Page ID #:798




                                                          1   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                          2   material in preparation for and in the conduct of trial, to address their handling at the
                                                          3   end of the litigation, and serve the ends of justice, a protective order for such
                                                          4   information is justified in this matter. It is the intent of the parties that information
                                                          5   will not be designated as confidential for tactical reasons and that nothing be
                                                          6   designated without a good faith belief that it has been maintained in a confidential,
                                                          7   non-public manner, and there is good cause why it should not be part of the public
                                                          8   record of this case.
                                                          9   2.     DEFINITIONS
                                                          10 2.1            Action: Bridget McCarthy v. Loyola Marymount University, Case No.
                                                          11 2:20-CV-04668-SB-JEM pending in the United States District Court for the Central
                                                          12 District of California.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 2.2            Challenging Party: a Party or Non-Party that challenges the designation
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 of information or items under this Order.
                                                          15 2.3            “CONFIDENTIAL” Information or Items: information (regardless of
                                                          16 how it is generated, stored or maintained) or tangible things that qualify for
                                                          17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                                          18 Good Cause Statement.
                                                          19 2.4            Counsel: Outside Counsel of Record and House Counsel (as well as
                                                          20 their support staff).
                                                          21 2.5            Designating Party: a Party or Non-Party that designates information or
                                                          22 items that it produces in disclosures or in responsesto discovery as
                                                          23 “CONFIDENTIAL.”
                                                          24 2.6            Disclosure or Discovery Material: all items or information, regardless of
                                                          25 the medium or manner in which it is generated, stored, or maintained (including,
                                                          26 among other things, testimony, transcripts, and tangible things), that are produced or
                                                          27 generated in disclosures or responses to discovery in this matter.
                                                          28 2.7            Expert: a person with specialized knowledge or experience in a matter
                                                                                                  -3-
                                                                                     STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 4 of 15 Page ID #:799




                                                          1    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                          2    an expert witness or as a consultant in this Action.
                                                          3    2.8          House Counsel: attorneys who are employees of a party to this Action.
                                                          4    House Counsel does not include Outside Counsel of Record or any other outside
                                                          5    counsel
                                                          6    2.9          Non-Party: any natural person, partnership, corporation, association, or
                                                          7    other legal entity not named as a Party to this action.
                                                          8    2.10         Outside Counsel of Record: attorneys who are not employees of a party
                                                          9    to this Action but are retained to represent or advise a party to this Action and have
                                                          10 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                          11 has appeared on behalf of that party, and includes support staff.
                                                          12 2.11           Party: any party to this Action, including all of its officers, directors,
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 employees, consultants, retained experts, and Outside Counsel of Record (and their
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 support staffs).
                                                          15 2.12           Producing Party: a Party or Non-Party that produces Disclosure or
                                                          16 Discovery Material in this Action.
                                                          17 2.13           Professional Vendors: persons or entities that provide litigation support
                                                          18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                          19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                          20 and their employees and subcontractors.
                                                          21 2.14           Protected Material: any Disclosure or Discovery Material that is
                                                          22 designated as “CONFIDENTIAL.”
                                                          23 2.15           Receiving Party: a Party that receives Disclosure or Discovery Material
                                                          24 from a Producing Party.
                                                          25 3.       SCOPE
                                                          26                The protections conferred by this Stipulation and Order cover not only
                                                          27 Protected Material (as defined above), but also (1) any information copied or
                                                          28 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                                 -4-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 5 of 15 Page ID #:800




                                                          1    compilations of Protected Material; and (3) any testimony, conversations, or
                                                          2    presentations by Parties or their Counsel that might reveal Protected Material.
                                                          3    Any use of Protected Material at trial shall be governed by the orders of the trial
                                                          4    judge. This Order does not govern the use of Protected Material at trial.
                                                          5    4.    DURATION
                                                          6          Even after final disposition of this litigation, the confidentiality obligations
                                                          7    imposed by this Order shall remain in effect until a Designating Party agrees
                                                          8    otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                          9    deemed to be the later of: (1) dismissal of all claims and defenses in this Action with
                                                          10 or without prejudice; and (2) final judgment herein after the completion and
                                                          11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                          12 including the time limits for filing any motions or applications for extension of time
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 pursuant to applicable law.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 5.       DESIGNATING PROTECTED MATERIAL
                                                          15         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                          16 Each Party or Non-Party that designates information or items for protection under
                                                          17 this Order must take care to limit any such designation to specific material that
                                                          18 qualifies under the appropriate standards. The Designating Party must designate for
                                                          19 protection only those parts of material, documents, items, or oral or written
                                                          20 communications that qualify so that other portions of the material, documents, items,
                                                          21 or communications for which protection is not warranted are not swept unjustifiably
                                                          22 within the ambit of this Order.
                                                          23         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                          24 that are shown to be clearly unjustified or that have been made for an improper
                                                          25 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                          26 unnecessary expenses and burdens on other parties) may expose the Designating
                                                          27 Party to sanctions.
                                                          28         If it comes to a Designating Party’s attention that information or items that it
                                                                                                 -5-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 6 of 15 Page ID #:801




                                                          1    designated for protection do not qualify for protection, that Designating Party must
                                                          2    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                          3          5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                          4    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                          5    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                          6    under this Order must be clearly so designated before the material is disclosed or
                                                          7    produced.
                                                          8          Designation in conformity with this Order requires:
                                                          9                 (a) for information in documentary form (e.g., paper or electronic
                                                          10 documents, but excluding transcripts of depositions or other pretrial or trial
                                                          11 proceedings), that the Producing Part affix at a minimum, the legend
                                                          12 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 contains protected material. If only a portion or portions of the material on a page
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 qualifies for protection, the Producing Party also must clearly identify the protected
                                                          15 portion(s) (e.g., by making appropriate markings in the margins).
                                                          16         A Party or Non-Party that makes original documents available for inspection
                                                          17 need not designate them for protection until after the inspecting Party has indicated
                                                          18 which documents it would like copied and produced. During the inspection and
                                                          19 before the designation, all of the material made available for inspection shall be
                                                          20 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                          21 it wants copied and produced, the Producing Party must determine which documents,
                                                          22 or portions thereof, qualify for protection under this Order. Then, before producing
                                                          23 the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                          24 legend” to each page that contains Protected Material. If only a portion or portions of
                                                          25 the material on a page qualifies for protection, the Producing Party also must clearly
                                                          26 identify the protected portion(s) (e.g., by making appropriate markings in the
                                                          27 margins).
                                                          28                (b) for testimony given in depositions, that the Designating Party
                                                                                                 -6-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 7 of 15 Page ID #:802




                                                          1    identify the Disclosure or Discovery Material on the record before the close of the
                                                          2    deposition, and identify all protected testimony on the record before the close of the
                                                          3    deposition
                                                          4                  (c) for information produced in some form other than documentary and
                                                          5    for any other tangible items, that the Producing Party affix in a prominent place on
                                                          6    the exterior of the container or containers in which the information is stored the
                                                          7    legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                          8    protection, the Producing Party, to the extent practicable, shall identify the protected
                                                          9    portion(s).
                                                          10         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                          11 failure to designate qualified information or items does not, standing alone, waive the
                                                          12 Designating Party’s right to secure protection under this Order for such material.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Upon timely correction of a designation, the Receiving Party must make reasonable
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 efforts to assure that the material is treated in accordance with the provisions of this
                                                          15 Order.
                                                          16 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                          17         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                                          18 designation of confidentiality at any time that is consistent with the Court’s
                                                          19 Scheduling Order.
                                                          20         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                                          21 resolution process under Local Rule 37.1 et seq.
                                                          22         6.3     The burden of persuasion in any such challenge proceeding shall be on
                                                          23 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                          24 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                          25 expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                          26 or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                          27 material in question the level of protection to which it is entitled under the Producing
                                                          28 Party’s designation until the Court rules on the challenge.
                                                                                                 -7-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 8 of 15 Page ID #:803




                                                          1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                          2          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                          3    disclosed or produced by another Party or by a Non-Party in connection with this
                                                          4    Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                          5    Protected Material may be disclosed only to the categories of persons and under the
                                                          6    conditions described in this Order. When the Action has been terminated, a Receiving
                                                          7    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                          8          Protected Material must be stored and maintained by a Receiving Party at a
                                                          9    location and in a secure manner that ensures that access is limited to the persons
                                                          10 authorized under this Order.
                                                          11         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                          12 otherwise ordered by the court or permitted in writing by the Designating Party, a
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Receiving Party may disclose any information or item designated
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 “CONFIDENTIAL” only to:
                                                          15                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                          16 well as employees of said Outside Counsel of Record to whom it is reasonably
                                                          17 necessary to disclose the information for this Action;
                                                          18                (b) the officers, directors, and employees (including House Counsel) of
                                                          19 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                          20                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                          21 disclosure is reasonably necessary for this Action and who have signed the
                                                          22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                          23                (d) the court and its personnel;
                                                          24                (e) court reporters and their staff;
                                                          25                (f) professional jury or trial consultants, mock jurors, and Professional
                                                          26 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                          27 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                          28                (g) the author or recipient of a document containing the information or a
                                                                                                 -8-
                                                                                    STIPULATED PROTECTIVE ORDER
                                             Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 9 of 15 Page ID #:804




                                                          1    custodian or other person who otherwise possessed or knew the information;
                                                          2                 (h) during their depositions, witnesses ,and attorneys for witnesses, in
                                                          3    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                          4    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                          5    will not be permitted to keep any confidential information unless they sign the
                                                          6    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                          7    agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                          8    deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                          9    separately bound by the court reporter and may not be disclosed to anyone except as
                                                          10 permitted under this Stipulated Protective Order; and
                                                          11                (i) any mediator or settlement officer, and their supporting personnel,
                                                          12 mutually agreed upon by any of the parties engaged in settlement discussions.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 OTHER LITIGATION
                                                          15         If a Party is served with a subpoena or a court order issued in other litigation
                                                          16 that compels disclosure of any information or items designated in this Action as
                                                          17 “CONFIDENTIAL,” that Party must:
                                                          18                (a) promptly notify in writing the Designating Party. Such notification
                                                          19 shall include a copy of the subpoena or court order;
                                                          20                (b) promptly notify in writing the party who caused the subpoena or
                                                          21 order to issue in the other litigation that some or all of the material covered by the
                                                          22 subpoena or order is subject to this Protective Order. Such notification shall include a
                                                          23 copy of this Stipulated Protective Order; and
                                                          24                (c) cooperate with respect to all reasonable procedures sought to be
                                                          25 pursued by the Designating Party whose Protected Material may be affected.
                                                          26         If the Designating Party timely seeks a protective order, the Party served with
                                                          27 the subpoena or court order shall not produce any information designated in this
                                                          28 action as “CONFIDENTIAL” before a determination by the court from which the
                                                                                                 -9-
                                                                                    STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 10 of 15 Page ID #:805




                                                          1    subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                          2    permission. The Designating Party shall bear the burden and expense of seeking
                                                          3    protection in that court of its confidential material and nothing in these provisions
                                                          4    should be construed as authorizing or encouraging a Receiving Party in this Action to
                                                          5    disobey a lawful directive from another court.
                                                          6    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                          7    PRODUCED IN THIS LITIGATION
                                                          8                 (a)    The terms of this Order are applicable to information produced by
                                                          9    a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                          10 produced by Non-Parties in connection with this litigation is protected by the
                                                          11 remedies and relief provided by this Order. Nothing in these provisions should be
                                                          12 construed as prohibiting a Non-Party from seeking additional protections.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                (b)    In the event that a Party is required, by a valid discovery request,
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 to produce a Non-Party’s confidential information in its possession, and the Party is
                                                          15 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                          16 confidential information, then the Party shall:
                                                          17                       (1)   promptly notify in writing the Requesting Party and the
                                                          18 Non-Party that some or all of the information requested is subject to a confidentiality
                                                          19 agreement with a Non-Party;
                                                          20                       (2)   promptly provide the Non-Party with a copy of the
                                                          21 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                          22 reasonably specific description of the information requested; and
                                                          23                       (3)   make the information requested available for inspection by
                                                          24 the Non-Party, if requested.
                                                          25                (c) If the Non-Party fails to seek a protective order from this court within
                                                          26 14 days of receiving the notice and accompanying information, the Receiving Party
                                                          27 may produce the Non-Party’s confidential information responsive to the discovery
                                                          28 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                                                - 10 -
                                                                                    STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 11 of 15 Page ID #:806




                                                          1    not produce any information in its possession or control that is subject to the
                                                          2    confidentiality agreement with the Non-Party before a determination by the court.
                                                          3    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                          4    of seeking protection in this court of its Protected Material.
                                                          5    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                          6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                          7    Protected Material to any person or in any circumstance not authorized under this
                                                          8    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                          9    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                          10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                          11 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                          12 and (d) request such person or persons to execute the “Acknowledgment and
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Agreement to Be Bound” that is attached hereto as Exhibit A.
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                          15 PROTECTED MATERIAL
                                                          16         When a Producing Party gives notice to Receiving Parties that certain
                                                          17 inadvertently produced material is subject to a claim of privilege or other protection,
                                                          18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                          19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                          20 may be established in an e-discovery order that provides for production without prior
                                                          21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                          22 parties reach an agreement on the effect of disclosure of a communication or
                                                          23 information covered by the attorney-client privilege or work product protection, the
                                                          24 parties may incorporate their agreement in the stipulated protective order submitted to
                                                          25 the court.
                                                          26 12.     MISCELLANEOUS
                                                          27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                          28 person to seek its modification by the Court in the future.
                                                                                                - 11 -
                                                                                    STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 12 of 15 Page ID #:807




                                                          1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                          2    Protective Order no Party waives any right it otherwise would have to object to
                                                          3    disclosing or producing any information or item on any ground not addressed in this
                                                          4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                          5    ground to use in evidence of any of the material covered by this Protective Order.
                                                          6          12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                          7    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                          8    only be filed under seal pursuant to a court order authorizing the sealing of the
                                                          9    specific Protected Material at issue. If a Party’s request to file Protected Material
                                                          10 under seal is denied by the court, then the Receiving Party may file the information in
                                                          11 the public record unless otherwise instructed by the court.
                                                          12 13.     FINAL DISPOSITION
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13         After the final disposition of this Action, as defined in paragraph 4, within 60
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 days of a written request by the Designating Party, each Receiving Party must return
                                                          15 all Protected Material to the Producing Party or destroy such material. As used in this
                                                          16 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                          17 summaries, and any other format reproducing or capturing any of the Protected
                                                          18 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                          19 Party must submit a written certification to the Producing Party (and, if not the same
                                                          20 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                          21 (by category, where appropriate) all the Protected Material that was returned or
                                                          22 destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                                          23 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                          24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                          25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                          26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                          27 reports, attorney work product, and consultant and expert work product, even if such
                                                          28 materials contain Protected Material. Any such archival copies that contain or
                                                                                                - 12 -
                                                                                    STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 13 of 15 Page ID #:808




                                                          1    constitute Protected Material remain subject to this Protective Order as set forth in
                                                          2    Section 4 (DURATION).
                                                          3    14.   Any violation of this Order may be punished by any and all appropriate
                                                          4    measures including, without limitation, contempt proceedings and/or monetary
                                                          5    sanctions.
                                                          6
                                                          7    DATED: April 6, 2021
                                                          8                                                  HOLLAND & KNIGHT LLP
                                                          9                                                  By /s/ Vito A. Costanzo
                                                                                                                    Vito A. Costanzo
                                                          10                                                        Kristina S. Azlin
                                                                                                                    Stacey H. Wang
                                                          11                                                        Qian (Sheila) Shen

                                                          12                                                        Attorneys for Defendant,
                       400 South Hope Street, 8th Floor




                                                                                                                    LMU University
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 DATED: April 6, 2021
                                                          15                                                 ANASTOPOULO LAW FIRM
                                                          16                                                 By /s/ Roy T. Willey IV
                                                                                                                    Roy T. Willey, IV
                                                          17                                                        Eric M. Poulin
                                                                                                                    Blake G. Abbott
                                                          18
                                                          19                                                 Attorneys for Plaintiff,
                                                                                                             Bridge McCarthy, individually and on
                                                          20                                                 behalf of all others similarly situated
                                                          21
                                                          22 DATED: April 6, 2021
                                                          23                                                 BOHREN LAW
                                                          24                                                 By /s/ John C. Bohren
                                                                                                                    John C. Bohren
                                                          25
                                                          26                                                 Attorneys for Plaintiff,
                                                                                                             Bridge McCarthy, individually and on
                                                          27                                                 behalf of all others similarly situated

                                                          28
                                                                                                - 13 -
                                                                                    STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 14 of 15 Page ID #:809




                                                          1
                                                          2
                                                               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                          3
                                                          4
                                                               Date: 4/6/21                    ___________________________
                                                          5                                    Hon. John E. McDermott
                                                                                               United States Magistrate Judge
                                                          6
                                                          7
                                                          8
                                                          9
                                                          10
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                          - 14 -
                                                                              STIPULATED PROTECTIVE ORDER
                                           Case 2:20-cv-04668-SB-JEM Document 59 Filed 04/06/21 Page 15 of 15 Page ID #:810




                                                          1
                                                                                                     EXHIBIT A
                                                          2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                          3
                                                          4          I,                                 [print or type full name], of
                                                          5    [print or type full address], declare under penalty of perjury that I have read in its
                                                          6    entirety and understand the Stipulated Protective Order that was issued by the United
                                                          7    States District Court for the Central District of California on [date] in the case of
                                                          8    Bridget McCarthy v. Loyola Marymount University, Case No. 2:20-CV-04668-SB-
                                                          9    JEM. I agree to comply with and to be bound by all the terms of this Stipulated
                                                          10 Protective Order and I understand and acknowledge that failure to so comply could
                                                          11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                                                          12 that I will not disclose in any manner any information or item that is subject to this
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13 Stipulated Protective Order to any person or entity except in strict compliance with
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 the provisions of this Order.
                                                          15        I further agree to submit to the jurisdiction of the United States District Court
                                                          16 for the Central District of California for the purpose of enforcing the terms of this
                                                          17 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                          18 termination of this action. I hereby appoint                                 [print or type
                                                          19 full name] of                                                                [print or type
                                                          20 full address and telephone number] as my California agent for service of process in
                                                          21 connection with this action or any proceedings related to enforcement of this
                                                          22 Stipulated Protective Order.
                                                          23 Date:
                                                          24 City and State where sworn and signed:
                                                          25 Printed name:
                                                          26 Signature:
                                                          27
                                                          28

                                                                                    STIPULATED PROTECTIVE ORDER
